DETAILED ACTION
	This action is a response to the communication received on 6/11/2022. Examiner acknowledges the amendments made to claims 1-3, 5, 7, 8, 10, 11, and 15-19 and the cancellation of claim 6 and 21. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:
In claim 19, lines 1-4, recites “A computer program for generating a plurality of treatment plans for radiation therapy, each treatment plan specifying weights for a plurality of geometrically defined fluence elements, each weight defining an amount of radiation fluence, to thereby provide radiation dose to a target volume, the computer program product comprising …” which should be 
-- A computer program product for generating a plurality of treatment plans for radiation therapy, each treatment plan specifying weights for a plurality of geometrically defined fluence elements, each weight defining an amount of radiation fluence, to thereby provide radiation dose to a target volume, the computer program product comprising --.
Appropriate correction is required.


Response to Arguments
Applicant’s amendments filed 6/11/2022 have overcome the rejections 1-5 and 7-18. However, claim 19 is still directed to a computer program, which is not a machine, article of manufacture, method, or composition of matter.
While claim 19 does recite a non-transitory media with program code, the limitation is directed to a computer program product and not the computer program.
Amending the claim from “A computer program for” to –A computer program product for—would fix the issue of the claim.
Applicant’s amendments have also introduced new 112 rejections which are discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5 recites the limitation “fluence elements not included in the subset…” in lines 2-3. There is insufficient antecedent basis for this limitation in the claims. It is also not clear if these are new fluence elements or refer to the fluence elements mentioned in line 3 of claim 1.
Claim 18 recites the limitation "the weights for the subset of fluence elements" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the weights for the subset of fluence elements" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer programs encompass signals which is considered transitory media and thus are not machines, articles of manufacture, methods, or compositions of matter.
Amending the claim from “A computer program for” to –A computer program product for—would fix the issue of the claim.

Allowable Subject Matter
Claims 1, 2, 4, and 7-17 are allowed.
Claims 3, 5, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C 101set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claims 1, 18, and 19, the closest prior art found is EP 3421085 A1 (Engwall et al., hereinafter Engwall), US 2013/0304503 (Kuefer et al., hereinafter Kuefer) and US 2019/0001152 (O’Connor et al., hereinafter O’Connor). However, the references do not teach the combination of steps that includes the steps of
generating a first set of treatment plans;
determining a subset of the fluence elements, based on the first set of treatment plans; 
generating a second set of at least two treatment plans, wherein the treatment plans ONLY contain weights for the subset of fluence elements; and
calculating, in an operator navigation system comprising a graphical user interface and a navigation control interface, a navigated dose distribution by interpolation of dose distributions associated with the second set of treatment plans.
Claims 2-17 are dependent on allowed matter from claims 1 and 19 and would be allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791